DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 12 is objected to because of the following informalities:  
(a) Claim 12. line 2, typing error: “a base” should be “the base”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP 2015-134718 A) in view of Ito (US JP 2015-232171 A).
Regarding Claim 1:
Ono teaches that a multilayer metal film disposed on a base (21, Fig. 3; para 0030) having insulating properties, comprising: 
a first metal film (10, Fig. 3; para 0030) in contact with the base, the first metal film being electrically conductive; 
a second metal film (12, Fig. 3; para 0030) covering the first metal film from a side of the first metal film opposite to the base, the second metal film having resistance to solder leaching ; and (since Ono teaches the same material for second film as claimed, therefore the second metal film having resistance to solder leaching).
a catalytic layer (11, Fig. 3; para 0030) disposed between the first metal film and the second metal film. 
Ono does not teach that the first metal film including a pore portion adjacent to the catalytic layer.
However, Ito discloses that method of forming a porous layer on a surface of a base material uses an electrochemical process using a molten salt (see claim 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Ono in view of Ito to have the first metal film including a pore portion adjacent to the catalytic layer to improve adhesion of a layer to be coated, which has a relatively simple process compared to a conventional method and can provide an anchor effect (see Abstract)

Regarding Claim 2:
As applied to claim 1, the modified Ono teaches that the pore portion of the first metal film is hollow (not expressly disclose, it is inherently present in the pore).

Regarding Claim 3, and 13:
As applied to claim 1 and 2, the modified Ono does not teach that the pore portion of the first metal film is present in a range extending from a first main surface of the first metal film adjacent to the catalytic layer to a position about 1/4 or less of a film thickness of the first metal film away from the first main surface.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the pore portion of the first metal film is present in a range extending from a first main surface of the first metal film adjacent to the catalytic layer to a position about 1/4 or less of a film thickness of the first metal film away from the first main surface to meet design requirements for certain applications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).  

Regarding Claim 4 and 14:
As applied to claim 1, and 2 the modified Ono teaches that the pore portion of the 
first metal film has a size of about 0.5 um or less as explained in claim 3 analysis above in light of MPEP 2144.05

Regarding Claim 5, and 15:
As applied to claim 1 and 2, the modified Ono teaches that the first metal film and 
the second metal film are electrically coupled to each other (Construed from Ono’s Fig. 3).

Regarding Claim 6, and 16:
As applied to claim 1 and 2, the modified Ono teaches that the first metal film has 
lower hardness than the second metal film (since Ono teaches the same material for first and second metal film as claimed, therefore hardness of the first metal film is also less than the hardness of the second metal film).

Regarding Claim 8, and 18:
As applied to claim 1 and 2, the modified Ono teaches that a third metal film (13, Fig. 3; para 0030) on the second metal film, the third metal film having wettability (since Ono teaches the same material for third film as claimed, therefore the third metal film having wettability).

Regarding Claim 9, and 19:
As applied to claim 1 and 2, the modified Ono teaches that the first metal film contains Cu (10, para 0030).

Regarding Claim 10, and 20:
As applied to claim 1 and 2, the modified Ono teaches that second metal film contains Ni (12, para 0030).

Regarding Claim 11:
As applied to claim 1, the modified Ono teaches that the catalytic layer (11) contains Pd (para 0031)

Claims 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Ito and further in view of Okura (US 20180061554 A1).
Regarding Claim 7 and 17:
As applied to claim 1 and 2, the modified Ono does not teach that the base includes a 
magnetic resin layer containing a resin and a magnetic metal powder contained in the resin and the first metal film is in contact with the magnetic resin layer.  
However, Okura disclose that  the magnetic material substrates 20a, 20b may be made of a cured magnetic paste containing a magnetic material powder such as a ferrite calcined powder or a metal powder in a binder made of a resin etc. (see Figs. 1-2 and para 0093).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ono in view of Okura to have the base includes a magnetic resin layer containing a resin and a magnetic metal powder contained in the resin and the first metal film is in contact with the magnetic resin layer to remove noise from high frequency signal (para 0005).

Regarding Claim 12:
As applied to claim 1, the modified Ono teaches the base.
The modified Ono does not teach that an inductor device disposed in the base the multilayer metal film serving as an external terminal exposed at the base, the external terminal being electrically coupled to the inductor device.  
However, Okura disclose that an inductor device (L1, Fig. 2; para 0090) disposed in the base (20b, para 0091) the multilayer metal film serving as an external terminal (14a-14f) exposed at the base, the external terminal being electrically coupled to the inductor device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ono in view of Okura to have an inductor device disposed in the base the multilayer metal film serving as an external terminal exposed at the base, the external terminal being electrically coupled to the inductor device to remove noise from high frequency signal (para 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837